Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 20, 2010                                                                                               Marilyn Kelly,
                                                                                                                    Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
  140241(40)                                                                                           Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  ALESIA HARRIS, Personal Representative of                                                           Alton Thomas Davis,
                                                                                                                         Justices
  the Estate of Henry J. Harris, Deceased,
                Plaintiff-Appellant,
  v                                                                 SC: 140241
                                                                    COA: 285426
                                                                    WCAC: 06-000256
  GENERAL MOTORS CORPORATION,
             Defendant-Appellee.
  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s April 16,
  2010 order is considered, and it is GRANTED. We VACATE our order dated April 16,
  2010. On reconsideration, the application for leave to appeal the November 24, 2009
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other peremptory action. MCR
  7.302(H)(1). The parties may file supplemental briefs within 42 days of the date of this
  order, but they should not submit mere restatements of their application or
  reconsideration motion papers.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 20, 2010                    _________________________________________
         d1013                                                                 Clerk